September 5, 1917. The opinion of the Court was delivered by
This is an action for personal injury. The Crescent Theater Company, in Greenwood, was fitting up a building for its use. There was a barricade across the sidewalk on both sides of the building. From each end the barricade extended towards the door. Whether the barricade was open or closed immediately in front or not is in dispute. It was not sufficient, however, to prevent the entrance of the plaintiff and others. A sign "Keep Out" was displayed, *Page 86 
and the plaintiff saw it. Within the lines of the barricade, at least, there was a telephone pole which the theater company desired to have moved. The defendant undertook to move the pole. An employee of the defendant company was at work on the arms of the pole. He had around him a belt to which his tools were attached by hooks. The plaintiff entered the inclosure, went into the house, and while returning met two friends at the foot of the pole on which the defendant's servant was at work. Some movement of the workmen caused a telephone wire to lift a monkey wrench from the belt and drop it on the plaintiff's head. This action is for the jury.
There are three specifications of negligence: (a) The tools insufficiently fastened; (b) incompetent servant; (c) no barricade around the pole.
1. There was but one question of fact that arises from the evidence, and that question is: Was it negligence to send the workman up on the pole with a monkey wrench attached only by a hook. There was no evidence that the servant was incompetent, or that any act of his was negligent or unskillful. The monkey wrench attached to the belt by a hook was the question. The barricade was there. The only question was as to whether one end of the plank was down or both ends were down to allow the removal of trash from the building. There is no requirement that a barricade shall be impassable. Openings for the ingress and egress of men and materials are necessary. Whatever may be the rule as to children and animals, a substantial notice of exclusion is sufficient for people who have arrived at the age of discretion. The plaintiff admits that he knew of the obstruction and the notice "Keep Out." The respondent claims that, as the case stands, these matters may be considered irrelevant. Irrelevant matters are frequently confusing. They were confusing here, and should have been eliminated. The exceptions that raise these questions are sustained. *Page 87 
2. The next question affects the competency of the testimony of a telegraph lineman that it was dangerous to carry a monkey wrench in the body belt. The witness had much experience in this kind of work, but had never carried a monkey wrench in his body belt. The witness testified to experience in this kind of work and qualified as an expert. The fact that the witness had not carried a monkey wrench in his body belt did not disqualify him. If it did, it would exclude expert evidence as to dangerous methods. A real expert will know the safe and dangerous methods. He is required to know the dangerous methods and avoid them. The witness did not say that a monkey wrench was a dangerous tool, but dangerous to carry it in the body belt. This was the point at issue, and, therefore, relevant.
3. The last point for consideration is the following charge: "I charge you that negligence on the part of the plaintiff is not alone sufficient to bar recovery, but the negligence of the plaintiff to defeat his recovery must be shown to be the proximate cause of his injury. The proximate cause of an injury is the last negligent act contributing thereto and without which the injury would not have resulted." The proximate cause is not necessarily the immediate cause.
This exception is sustained.
Mr. Justice Gage, in delivering the opinion of this Court in Cannon v. Lockhart Mills, 101 S.C. pages 62, 63, 85 S.E., pages 233, 234, says:
"The difficulty in the case is this: Are the two causes so connected and related in time, circumstance, and sequence as to make them one cause. The issue we have in mind is well stated thus: `Where, in the sequence of events between the original default and the final mischief an entirely independent and unrelated cause intervenes, and is of itself sufficient to stand as the cause of the mischief, the second cause is ordinarily regarded as the proximate cause. * * * Insurance *Page 88 Co. v. Tweed, 7 Wall. 44, 52 (19 L. Ed. 65). This is emphatically true when the intervening cause is the act of some person entirely unrelated to the original actor. Nevertheless a careless person is liable for all the natural and probable consequences of his conduct. If the misconduct is of a character which, according to the usual experience of mankind, is calculated to invite or induce the intervention of some subsequent cause, the intervening cause will not excuse him, and the subsequent mischief will be held to be the result of the original misconduct. This is upon the ground that one is held responsible for all the consequences of his act which are natural and probable and ought to have been foreseen by a reasonably prudent man.' A., T.  S.F. Railway Co. v. Calhoun, 213 U.S. 7, 29 Sup. Ct. 321,53 L. Ed. 674."
The judgment is reversed, and a new trial ordered.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES HYDRICK and GAGE concur in the opinion of the Court.
MR. JUSTICE WATTS concurs in the result.